Citation Nr: 9914794	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the RO that denied a claim of entitlement to an increased 
rating for PTSD.  By a decision entered in April 1998, the RO 
increased the veteran's rating for PTSD from 10 to 
30 percent.


FINDING OF FACT

The veteran's PTSD is manifested by severe occupational and 
social impairment; however, he is not virtually isolated in 
the community, his symptoms do not result in profound retreat 
from mature behavior, and he is not demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

A 70 percent rating for the service-connected PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At a VA examination in July 1989, the examiner opined that 
the veteran evidenced signs of significant psychopathology.  
Chronic undifferentiated  schizophrenia was diagnosed.  A 
global assessment of functioning (GAF) score of 30 was 
assigned.  

At a VA examination in September 1989, the veteran gave a 
history of working for 12 1/2 years as a coal miner until 1987.  
He reported that, from 1984 to 1987, he was hospitalized 
three times for his nerves.  He was married with three 
children.  He reported an isolated life.  He read the 
scriptures.  He belonged to the Moose Lodge, but rarely 
attended.  He reported that he had not taken medication in 
three or four years.  Mental status examination revealed that 
the veteran attempted to be cooperative, but was vague and 
circumstantial.  His affect was flat.  His speech was good.  
His thought content was not relevant at times, and there was 
much looseness of association.  He had delusions, which were 
persecutory and grandiose.  He had hallucinations, which were 
auditory and visual at times.  He was withdrawn and stayed to 
himself most of the time.  Chronic undifferentiated 
schizophrenia was diagnosed.  The examiner opined that the 
veteran had a severe mental disorder.  The examiner further 
opined that it was not reasonable to assume that he could be 
involved in any gainful employment, and it was unlikely that 
he would be involved in gainful employment in the future.  
The severity of his psychosocial stressors was severe 
(hospitalization, unemployment).

A July 1990 VA examination revealed that the veteran was neat 
in his appearance.  He was attentive, cooperative, and 
polite.  There was a logical progression in the association 
of ideas.  He had no suicidal thoughts.  He manifested 
delusional trends of thought of a persecutory nature, and had 
had auditory hallucinations.  He was well oriented to time, 
place, and person.  His memory for recent and past events was 
unimpaired.  He had some insight into his condition.  His 
judgment was not impaired.  PTSD, paranoid schizophrenia, and 
paranoid personality disorder were diagnosed.

Correspondence and outpatient records from the Princeton Vet 
Center, dated from August to October 1990, show that, since 
June 1990, the veteran had been evaluated, counseled, and 
treated for anxiety, depression, rage, and PTSD.

A January 1991 VA examination was conducted by a board of two 
psychiatrists who found that the veteran had moderate PTSD 
and schizoid personality.  

At an August 1996 VA examination, the veteran reported that 
he had been unemployed since August 1987.  He reported 
getting social security disability since 1988 based on his 
schizophrenia.  He reported feeling anxious 80 percent of the 
time.  He had intrusive, distressing thoughts and 
recollections of his war experiences at least 75 percent of 
the time.  He reported crying spells, suicidal ideation, 
hopeless feelings, lack of energy, and loss of interest.  He 
complained of initial and middle insomnia.  He had nightmares 
about once a month.  His appetite varied.  He distrusted 
people 90 percent of the time and was hypervigilant.  He was 
alone 80 percent of the time, and was generally socially 
avoidant and withdrawn.  

The August 1996 examination revealed that the veteran was 
dressed adequately, groomed, alert, oriented, cooperative, 
and talkative.  His mood was anxious.  He appeared to be 
tense and restless.  His eye contact was fair.  His speech 
seemed mildly pressured.  His affect was appropriate but 
restricted.  His psychomotor activity was within normal 
limits.  He reported that he was hallucinating during the 
interview.  His thought processes also seemed disturbed in 
that he displayed considerable rambling, tangential thinking, 
circumstantiality, and signs of loosening of associations.  
His thought content was paranoid and delusional.  His insight 
was partial.  His immediate memory was mildly impaired.  
Recent and remote memories were intact.  His concentration 
was mildly impaired.  His fund of general information, 
abstract thinking, and judgment were intact.  The examiner 
opined that the primary symptoms of PTSD appeared to be 
intrusive distressing thoughts and recollections of traumatic 
Vietnam experiences, avoidance of events that reminded him of 
the war, nightmares about his war experiences, and 
exaggerated startle responses to unexpected loud noises.  The 
primary symptoms of paranoid schizophrenia were 
hallucinations, delusions, paranoia, and impaired thought 
processes.  The primary symptoms of a schizoid personality 
were social detachment and withdrawal.  The other symptoms 
reported by the veteran could appear in both PTSD and 
schizophrenia.  Those symptoms were anxiety and depression, 
social withdrawal, sleep disturbances, appetite disturbances, 
irritability, and hypervigilance.

Correspondence from a Vet Center social worker indicates that 
the veteran had received counseling at that center since 
1990, and had had about nine sessions with this particular 
social worker beginning in January 1997.  In March 1997, the 
veteran reported that he had been sexually assaulted in 1967.

In April 1997, the Social Security Administration (SSA) 
indicated that the veteran was receiving disability benefits 
due to his paranoid schizophrenia and other functional 
psychotic disorders since April 1987.  PTSD was not 
specifically mentioned.

A September 1997 Vet Center treatment summary was provided by 
a readjustment counseling therapist/social worker.  The 
therapist/social worker first provided a description of the 
veteran and noted that he had first contacted the center for 
psychotherapy for PTSD in June 1990.  The veteran was 
unemployed due to disability.  He lived with his wife.  He 
was a visibly anxious and burdened man who had difficulty, at 
times, relating his thoughts and feelings.  His affect was 
acutely anxious.  His mood was depressed.  He had negative 
views of himself, the world, and the future.  For the most 
part, his speech was rambling. 

The September 1997 summary also notes that chronic symptoms 
of PTSD had been diagnosed according to the DSM IV.  It was 
noted that the veteran's symptoms had worsened since he had 
disclosed his sexual assault.  He had anger, anxiety 
reactions, flashbacks, intrusive thoughts, isolation, and 
nightmares.  He had experienced appetite and sleep 
disturbances, depression, helplessness/hopelessness, low 
energy level, mood swings, and survivor guilt.  He had 
unexplained crying spells.  He was irritable with his wife, 
daughters, and grandchildren.  He recently had a disagreement 
with leaders in his church and his relationships there were 
severed.  He could not concentrate on any task to completion, 
and complained of having occasional lapses in memory 
function.  He had had thoughts of suicide and of hurting 
others.  He sometimes heard voices.  He was always suspicious 
of others.  He sometimes trembled and shook when angry.  He 
worried excessively and avoided places or people 70 percent 
of the time.  He was easily startled.  He was disinterested 
in things happening around him, and he did not pursue leisure 
activities or hobbies.  He had experienced alienation from 
his church and most acquaintances due to disagreements.

The September 1997 summary also noted that the veteran had 
ignored the needs of his wife and children due to depression, 
emotional numbing, deadening, and lack of emotional 
responsiveness to emotional or sexual experiences.  He had 
been unable to break his pattern of avoidance.  He often had 
decreased concentration and memory functioning.  He had 
flashbacks in which he relieved the traumatic situation.  He 
had no control over his intrusive memories.  He often became 
angry without reason and isolated himself.  He was easily 
startled and vigilant.  It was noted that all of these issues 
had produced a fear of intimacy and general alienation from 
society and most individuals.  He was unable to sleep for 
more than a few hours a night.  His eating disorder had 
intensified.  Since his job and his support system had 
weakened, his symptoms had increased.  He wanted to have 
fulfilling relationships and to be able to feel something.  A 
GAF score of 25 was assigned based on his behavior being 
considerably influenced by delusions or hallucinations and 
serious impairment in communication or judgment.  He was 
sometimes incoherent, acted grossly inappropriate, and had 
some suicidal thoughts.  It was noted that his inability to 
function affected all areas of his life.  He had no job or 
friends.  He no longer wanted to live at home with his wife, 
and was attempting to move in a small camping trailer.  The 
therapist/social worker opined that the veteran was suffering 
from chronic PTSD.  His symptoms had continued to worsen in 
the previous year, and his wife had been given control of the 
finances.  The therapist/social worker noted that the veteran 
was making every effort to improve his life through 
counseling, but noted that it would be a long time before a 
significant change would be seen due to the severity of his 
trauma.  

At a VA examination in December 1997, the veteran gave a 
history of being sexually assaulted by a sergeant in service.  
He also noted that when he was about 13 or 14 years old, a 
soldier raped him.  He reported that he never reported the 
incident, and repressed these memories until March 1997.  He 
was married and living with his wife and 18-year old daughter 
in a house that they were buying.  He was unemployed and last 
worked in 1984.  He reported that he thought about Vietnam a 
lot.  He felt nervous a lot.  He had frequent intrusive, 
distressing thoughts and recollections of his war 
experiences.  He noted that the odor of diesel fuel, violence 
on television, or television news about wars upset him.  He 
reported being excessively jumpy when exposed to unexpected, 
loud noises.  He felt depressed most of the time.  He 
reported crying spells and suicidal ideation, but denied any 
history of attempts to harm himself.  He felt hopeless and 
lacked energy.  He reported initial and middle insomnia.  He 
had weekly nightmares.  His appetite varied.  He said he had 
gained 10 pounds in the previous month.  He was irritable and 
had homicidal thoughts, but denied any violent behavior 
towards others.  He heard voices everyday, which were noted 
to be hallucinations rather than flashbacks of war.  He felt 
people wanted to harm him and were out to get him.  He was 
rather suspicious and distrustful of others.  He was socially 
avoidant and withdrawn.  

The December 1997 examination revealed that the veteran's 
dress, grooming, and hygiene were adequate.  He was alert and 
fully oriented.  His behavior was appropriate and 
cooperative.  He was talkative.  His mood was anxious and 
dysphoric.  He appeared tense, restless, and tearful.  At 
times, his speech was clear, relevant, and logical, but at 
other times, it was illogical, obscure, irrelevant, and 
circumstantial.  His affect was appropriate but restricted in 
range.  His psychomotor activity was within normal limits.  
He did not appear to be hallucinating during the interview.  
There were no indications of a flight of ideas.  His thought 
content was paranoid and delusional.  His insight was 
partial.  His memory was intact.  His concentration was 
adequate.  His fund of general information, abstract 
thinking, and judgment were intact.  PTSD and paranoid 
schizophrenia were diagnosed.

Correspondence and treatment reports from the Family 
Institute of West Virginia show that the veteran received 
treatment and counseling for PTSD on a regular basis since 
October 1997.  In a May 1998 report, the veteran's social 
worker indicated that the veteran's medical records since 
1984 reflected multiple diagnoses, including major depressive 
disorder, major affective disorder, paranoid psychosis, PTSD, 
schizophreniform disorder, schizophrenia-paranoid type 
disorder, and paranoid personality disorder.  The social 
worker noted that the veteran consistently had been clear of 
overt thought disorder symptoms, except for command 
hallucinations.  His affect was broad and appropriate to 
thought content.  It was noted that the veteran had been on 
neuroleptic medication.  He had extreme olfactory and 
auditory triggers to flashbacks.  He had daily and frequent 
intrusive thoughts that resulted in suspicious thoughts and 
fears.  According to Louis Tinnin, M.D., the veteran's 
command hallucinations were due to trauma rather than to 
psychosis.  While on medication, the veteran did not meet the 
DSM IV criteria for paranoid schizophrenia; however, it was 
noted that he continued to show severe and frequent symptoms 
indicative of chronic and debilitating PTSD.  He was plagued 
by daily re-experiencing of various events of his Vietnam 
combat tour.  He was distressed by multiple cues such as a 
momentary belief that a flying bird might be a 90 mm shell or 
that an automobile backfiring represented "incoming" fire.  
He tried to avoid confrontation and socialization in general.  
He had emotionally detached relationships with family 
members.  He had persistent hyperarousal with difficulty 
sleeping, hypervigilance, and a strong startle response.  He 
was modulated and strengthened by his unwavering religious 
beliefs.  The social worked opined that the veteran's history 
of multiple, psychiatric diagnoses supports a more likely 
diagnosis of PTSD, because of the many presentations of the 
disorder, even if superimposed upon schizophrenia.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the evaluations to be assigned to 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The criteria for rating PTSD changed after the veteran filed 
his claim.  (The new criteria have been in effect since 
November 7, 1996.)  61 Fed.Reg. 52695 (1996).  According to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), when a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Consequently, 
consideration of the veteran's case requires that the Board 
look at both sets of rating criteria.  Id.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  Under the old rating criteria for 
PTSD, in effect prior to November 7, 1996, a 30 percent 
rating was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 50 percent rating was assigned when the 
ability to establish and maintain effective relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  When the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating was warranted.  Id.  A 100 percent rating 
was warranted where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, or where totally 
incapacitating psychoneurotic symptoms bordered on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran was demonstrably unable to obtain or retain 
employment.  Id.  

Under the new rating criteria for PTSD, effective 
November 7, 1996, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

Based on a review of the evidence of record, the Board finds 
that the veteran's symptoms warrant a 70 percent rating under 
the old rating criteria.  The most recent medical evidence 
shows that he continues to experience intrusive thoughts and 
nightmares about his combat experiences in Vietnam.  Recent 
examinations and treatment reports indicate that the 
veteran's symptoms include depression, hypervigilance, 
persistent hyperarousal, sleep difficulties, social 
isolation, and a strong startle response.  He went to 
counseling sessions on a regular basis and took medication to 
relieve his symptoms.  He became significantly withdrawn, but 
maintained some relationships with his family, even if he was 
emotionally detached.  His thought content was paranoid and 
delusional, and his insight was partial.  At times, his 
speech was clear, relevant, and logical, but at other times, 
it was illogical, obscure, irrelevant, and circumstantial.  
It was noted that his inability to function affected all 
areas of his life.  His treatment records from the Family 
Institute of West Virginia indicate that he has severe and 
frequent symptoms indicative of chronic and debilitating 
PTSD.  The Board notes that the veteran also has 
schizophrenia and a history of multiple psychiatric problems.  
With consideration of the most recent medical evidence that 
reflect increased symptomatology, the Board concludes that 
the evidence supports a 70 percent rating on account of 
severe occupational and social impairment, particularly as 
noted in the May 1998 letter from the veteran's social 
worker.  Accordingly, a 70 percent rating under the old 
diagnostic criteria is warranted.

As to whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling, the Board finds that it 
does not.  The medical evidence does not currently show 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality, or an inability to obtain or retain employment due 
solely to PTSD.  Although it has been shown that the veteran 
received SSA disability benefits, and has been unemployed 
since 1987, it has been shown that he received these benefits 
due to his schizophrenia.  It has also been noted as far back 
as September 1989 that it was unreasonable to assume that he 
could be involved in any gainful employment due to the 
severity of his schizophrenia.  Furthermore, he has 
maintained some relationships with his family.  Even the May 
1998 letter from the veteran's social worker suggests no 
greater debility than that characterized by "severe" or 
"serious[]" disability due to PTSD.  

As for whether the veteran might qualify for a 100 percent 
rating under the new criteria, the Board notes that the 
veteran does not experience PTSD symptoms to the level 
required for such a rating.  The evidence reflects 
difficulties with daily living, but his problems are not 
persistent.  He does not experience persistent delusions or 
hallucinations; he has not been shown to be a persistent 
danger; he is not disoriented; and, his memory is not so bad 
that he can not recall names of close relatives, for example.  
In short, no more than a 70 percent rating is warranted under 
either the old or new criteria.  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

